

Exhibit 10.11


LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the “Agreement”), executed as of July 9, 2014
(“Effective Date”), is made by and between Steven Hoffman, an individual
residing at 15 Knichel Road, Mahwah, New Jersey 07430 (hereinafter “Hoffman”),
and Tyme, Inc., a corporation organized under the laws of the State of Delaware,
having a place of business at 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808 (hereinafter “Tyme”). Hoffman and Tyme are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”


RECITALS


Whereas, Hoffman has made certain inventions that are disclosed in U.S. Patent
Application 14/059,837 and U.S. Patent Application 14/062,194 (hereinafter “the
SH Applications”);


Whereas, Tyme is interested in owning the SH Applications and in using and
commercializing the inventions disclosed therein in the field of cancer
treatment;


Whereas, Hoffman is interested in conveying ownership of the SH Applications
while retaining the right to use and commercialize the disclosed inventions in
all other fields.
 
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements set forth below, the Parties hereto agree as follows.


Article 1
Definitions


As used in this Agreement, the following words and phrases shall have the
following meanings:


1.1          “Affiliate” means a corporation, partnership, or other entity that
controls, is controlled by or is under common control with such Party. For the
purposes of the definition in this Article 1.1, the word “control” (including,
with correlative meaning, the terms “controlled by” or “under common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct or cause the direction of the management and policies
of such entity, whether by the ownership of at least fifty percent (50%) of the
voting stock of such entity, or by contract or otherwise.


1.2          “Change of Control” means the occurrence of any of the following:
(a) any consolidation or merger of a Party with or into any Third Party, or any
other corporate reorganization involving a Third Party, in which those persons
or entities that are stockholders of such Party immediately prior to such
consolidation, merger or reorganization own less than fifty percent (50%) of the
surviving entity’s voting power immediately after such consolidation, merger or
reorganization; (b) a change in the legal or beneficial ownership of fifty
percent (50%) or more of the voting securities of any Party (whether in a single
transaction or series of related
 

1

 

 

 
transactions) where, immediately after giving effect to such change, the legal
or beneficial owner of more than fifty percent (50%) of the voting securities of
such Party is a Third Party; or (c) the sale, transfer, lease, license or other
disposition of all or substantially all of a Party’s assets in one or a series
of related transactions to a Third Party.


1.3          “Commercialization” shall mean all activities that relate to the
commercial manufacture, marketing and/or sale of Licensed Products or Licensed
Methods, including but not limited to advertising, education, planning,
marketing, promotion, distribution, market and product support studies,
product-related public relations, governmental affairs activities for
reimbursement and formulary acceptance, sales force training, trademark
selection, filing, prosecution and enforcement. The terms “Commercialize” and
“Commercializing” shall have a corresponding meaning.


1.4          “Confidential Information” shall have the meaning assigned to it in
Article 4.1.


1.5          “Control” means, with respect to any intellectual property or right
therein, that a Party (or, if applicable, Affiliate thereof) owns or has a
license to such intellectual property and has the ability to grant a license or
sublicense in or to such intellectual property or right as set forth herein
without violating the law or the terms of any agreement or other arrangement
with any Third Party.


1.6          “Diligent Efforts” means, with respect to a Party’s obligations
hereunder, the carrying out of obligations or tasks in a sustained manner
consistent with the efforts a Party devotes to a research, development or
marketing project for a pharmaceutical product or products of similar market
potential, profit potential or strategic value resulting from its own research
efforts, based on conditions then prevailing, which efforts shall in any event
be no less than those which would be considered reasonable in the pharmaceutical
or biotechnology industries.


1.7          “Effective Date” shall have the meaning provided at the beginning
of this Agreement.


1.8          “Fields” means any and all fields other than the field of cancer
treatment.


1.9          “Information” means information, results and data of any type
whatsoever, in any tangible, written, documentary, electronic, or digital form,
including without limitation, instructions, processes, compositions, materials,
expert opinions, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data, including without limitation, pharmacological, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, and patent and other legal
information or descriptions.


1.10        “Licensed Product” means any product that, but for the licenses
granted herein, would infringe the SH Patent Rights.


1.11        “Licensed Method” means any method that, but for the licenses
granted herein, would infringe the SH Patent Rights.
 

2

 

 



1.12        “SH Patent Rights” means U.S. Application No. 14/059,837, filed on
October 22, 2013, and entitled “High-Speed Centrifugal Mixing Devices And
Methods Of Use” and U.S. Application No. 14/062,194, filed on October 24, 2013,
with a claim of priority to U.S. Application No. 61/894,279 and entitled
“Tyrosine Derivatives And Compositions Comprising Them” (“the subject
application”), and any Patents claiming priority thereto or claiming subject
matter described therein.


1.13        “Patents” means all (i) patents, including all U.S. and foreign
patents (including but not limited to utility patents and certificates of
invention), together with any and all substitutions, extensions and term
restorations (including but not limited to supplemental protection certificates
or pediatric data exclusivity extensions), registrations, confirmations,
re-examinations, reissues, renewals, and foreign counterparts thereof, and (ii)
pending applications for patents (including all U.S. and foreign patent
applications), including but not limited to, provisionals, divisionals,
continuations, and continuations-in-part of any of the foregoing, all domestic
and foreign counterparts of any of the foregoing and patents issuing therefrom.


1.14        “Sublicensee” means a Third Party that has been granted a sublicense
to practice a Licensed Method, or to make, have made, use, offer to sell,
distribute, import or sell Licensed Products by Hoffman, Tyme, or any Affiliate
of either of them in accordance with this Agreement.


1.15        “Third Party” means any individual, corporation, partnership,
limited liability company or other entity other than Hoffman, Tyme, or an
Affiliate of either of them.


Article 2
Licenses


2.1          License. Tyme hereby grants to Hoffman an exclusive (even as to
Tyme), worldwide, royalty-free license under the SH Patent Rights to develop,
make, have made, use, sell, offer to sell, import, export and distribute
products or services in the Fields.


2.2          Right to Sublicense; Sublicensees. With respect to the license
granted in Article 2.1 above, such license shall include the right to sublicense
to any Third Party so long as such sublicense is consistent with the terms of
this Agreement and contains terms reasonably sufficient to enable the
sublicensing Party to comply with the provisions of this Agreement and satisfy
its obligations hereunder.


2.3          Consideration. As consideration for the license granted in Article
2.1, Hoffman shall provide to Tyme fully executed and notarized copies of the
assignment documents attached as Exhibit 1 hereto no later than five (5)
business days after the Effective Date. Hoffman shall owe to Tyme no other type
or form of consideration for the rights granted to Hoffman herein.
 

3

 

 

 
Article 3
Intellectual Property


3.1          Patent Prosecution and Maintenance. Tyme shall have the primary
responsibility for, and shall use Diligent Efforts in filing, prosecuting and
maintaining the SH Patents Rights. Tyme shall provide Hoffman with a reasonable
opportunity to review and comment upon draft patent applications and office
action responses for such Patent Rights. If Tyme decides not to file, prosecute,
or maintain any SH Patent Rights, Tyme shall give Hoffman reasonable notice of
same (such notice to be provided reasonably in advance of any statutory,
response, maintenance fee, or similar deadlines) and after receipt of such
notice, Hoffman may, upon written election to Tyme, file, prosecute, or maintain
such SH Patent Rights in his sole discretion at his own expense and shall be
made the exclusive attorney of record for such SH Patents Rights.


3.2          Enforcement of Patent Rights.


(a)         Infringement of Patent Rights. Each Party to this Agreement shall
notify the other in writing promptly of any actual, potential or suspected
infringement (collectively “alleged infringement”) of SH Patent Rights of which
such Party becomes aware and shall promptly provide the other Party with
available evidence of such alleged infringement. In such event, the Parties
shall discuss the most appropriate action to take.
 
(b)         Hoffman First Right to Pursue Infringers. With respect to any
actual, potential or suspected infringement of SH Patent Rights occurring in the
Fields, Hoffman shall have the first and primary right, but not the obligation,
to, in his sole discretion, initiate, prosecute, and control any action or legal
proceedings, and/or enter into a settlement, including any declaratory judgment
action, on his behalf or in Tyme’s name, if necessary. If, within six (6) months
of the notice above, Hoffman (i) shall have been unsuccessful in persuading the
alleged infringer to desist, (ii) shall not have brought and shall not be
diligently prosecuting an infringement action, or (iii) has not entered into
settlement discussions with respect to such infringement, or if Hoffman notifies
Tyme that he has decided not to undertake any of the foregoing against any such
alleged infringer, then Tyme shall then have the right to bring suit to enforce
such SH Patent Rights at its own expense and, upon written notice from Tyme.
 
(c)         Tyme First Right to Pursue Infringers. With respect to any actual,
potential or suspected infringement of SH Patent Rights occurring outside the
Fields, Tyme shall have the first and primary right, but not the obligation, to,
in its sole discretion, initiate, prosecute, and control any action or legal
proceedings, and/or enter into a settlement, including any declaratory judgment
action, on its behalf or in Hoffman’s name, if necessary. If, within six (6)
months of the notice above, Tyme (i) shall have been unsuccessful in persuading
the alleged infringer to desist, (ii) shall not have brought and shall not be
diligently prosecuting an infringement action, or (iii) has not entered into
settlement discussions with respect to such infringement, or if Tyme notifies
Hoffman that it has decided not to undertake any of the foregoing against any
such alleged infringer, then Hoffman shall then have the right to bring suit to
enforce such SH Patent Rights at his own expense and, upon written notice from
Hoffman.
 

4

 

 

 
(d)         Cooperation. If either Party brings any infringement action or
proceeding hereunder, the other Party agrees to be joined as a plaintiff and, at
the expense of the other Party, to give the Party undertaking such infringement
suit or other action reasonable assistance and authority to control, file and
prosecute the suit as necessary.
 
(e)         Litigation Control. The Party pursuing or controlling any action or
defense under Article 3.2 (the “Controlling Party”) shall be free to enter into
a settlement, consent judgment, or other voluntary disposition of any such
action or defense, provided, however, that (i) the Controlling Party shall
consult with the other Party (the “Secondary Party”) prior to entering into any
settlement thereof and (ii) any settlement, consent judgment or other voluntary
disposition of such actions which (1) materially limits the scope, validity, or
enforceability of any SH Patent Rights, (2) subjects the Secondary Party to any
non-indemnified liability or obligation, or (3) admits fault or wrongdoing on
the part of Secondary Party must, in each case, be approved in writing by
Secondary Party. The Secondary Party shall provide the Controlling Party notice
of its approval or denial of such approval within ten (10) business days of any
request for such approval by the Controlling Party, provided that (i) in the
event Secondary Party wishes to deny such approval, such notice shall include a
written description of Secondary Party’s reasonable objections to the proposed
settlement, consent judgment, or other voluntary disposition and (ii) Secondary
Party shall be deemed to have approved such proposed settlement, consent
judgment, or other voluntary disposition in the event it fails to provide such
notice within such ten (10) business day period. Any recovery or damages
received by the Controlling Party with respect to the infringement of the SH
Patent Rights as they relate to Licensed Products shall be used first to
reimburse the Parties for unreimbursed reasonable, documented expenses incurred
in connection with such action, and the remainder shall be split 90% to the
Controlling Party and 10% to the Secondary Party. Notwithstanding the foregoing,
the Secondary Party, at its expense, shall have the right to be represented by
counsel of its choice in any such proceeding.


3.3          Patent Marking. To the extent permitted by applicable laws and
regulations, the Party Commercializing any Licensed Product agrees to mark such
product (through a marking on containers, packaging or labels, or an Orange Book
or like listing) made, sold, or otherwise disposed of by it or them with any
notice of patent rights reasonably necessary, in any country where Licensed
Products are sold, to (i) enable Patents (to the extent, in each case, relating
to Licensed Products) to be enforced to their full extent, or (ii) ensure the
availability of all potential legal or equitable remedies with respect to any
infringement of any Patents (to the extent, in each case, relating to Licensed
Products) by any Third Party.


3.4          Trademarks. Licensed Products and Licensed Methods may be
Commercialized under trademarks and/or service marks selected by the Party
Developing and Commercializing such Licensed Products and Licensed Methods. As
between the Parties, the Party Developing and Commercializing Licensed Products
will, except to the extent assigned to the other Party as explicitly
contemplated by this Agreement, exclusively own all Product Trademarks and be
responsible for the procurement, filing and maintenance of registrations for
such marks and all related costs and expenses.
 

5

 

 



Article 4
Confidential Information


4.1          Nondisclosure of Confidential Information. All Information
disclosed by one Party to the other Party pursuant to this Agreement shall be
the “Confidential Information” of the disclosing Party. The Parties agree that
during the Term, and for a period of five (5) years thereafter, a Party
receiving Confidential Information of the other Party will (i) maintain in
confidence such Confidential Information to the same extent such Party maintains
its own proprietary industrial information of similar kind and value (but at a
minimum each Party shall use commercially reasonable efforts to do so), (ii) not
publish or otherwise disclose such Confidential Information to any Third Party
without prior written consent of the other Party, and (iii) not use such
Confidential Information for any purpose except those permitted by this
Agreement.


Exceptions. The obligations in Article 4.1 shall not apply with respect to any
portion of the Confidential Information that the receiving Party can show by
competent written proof:
 
(a)         Was generally available to the public or otherwise part of the
public domain at the time it was disclosed to the receiving Party hereunder; or
 
(b)         Was known to the receiving Party or its Affiliate, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or
 
(c)         Is subsequently disclosed to the receiving Party or its Affiliate
without obligation to keep it confidential by a Third Party lawfully in
possession thereof and having the right to so disclose such Confidential
Information without breach of any obligation of confidentiality to the
disclosing Party; or
 
(d)         Became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party; or
 
(e)         Has been or was independently developed or discovered by employees
of the receiving Party or its Affiliates without the aid or use of all or any
part of such Confidential Information.
 
4.2          Authorized Disclosure. A Party may disclose the other Party’s
Confidential Information to the extent such disclosure is reasonably necessary
in the following instances:
 
(a)         Filing or prosecuting SH Patent Rights
 
(b)         Regulatory Filings and prosecutions of the same;
 
(c)         Prosecuting or defending litigation;
 
(d)         To the extent such disclosure is required by applicable law or
regulation, valid court order or legal process, provided, however, that such
Party gives the other Party advance notice of such required disclosure, limits
the disclosure to that actually required, and cooperates,
 

6

 

 

 
at the other Party’s expense, in the other Party’s attempts to obtain a
protective order or confidential treatment of the Confidential Information
required to be disclosed; or
 
(e)         Disclosure, in connection with the performance of or exercise of
rights under this Agreement, to Sublicensees, manufacturers, collaborators,
contractors, employees, consultants, or other agents or representatives of a
Party or its Affiliates, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use at least as protective as those set
forth in this Article 4.
 
The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to investment bankers, counsel accountants, financial advisors, potential or
actual investors, potential or actual lenders, potential or actual acquirers,
acquisition targets, or merger targets, actual or potential Sublicensees, or
actual or potential other strategic partners, provided that they are bound by
obligations of confidentiality and non-use at least as protective as those set
forth in this Article 4. In addition, a copy of this Agreement or a notification
thereof may be filed or registered by either Party with any governmental or
regulatory authority, including but not limited to the Federal Trade Commission,
the Justice Department, or the Securities and Exchange Commission (or any
similar foreign entity) if such filing is required by law or regulation. In
connection with any such filing, such Party shall (i) provide the other Party a
reasonable opportunity to review and comment on any potential disclosure and
(ii) use commercially reasonable efforts to obtain confidential treatment of
economic, trade secret, and other confidential or proprietary information to the
extent permitted by applicable laws, rules, and regulations and the applicable
governmental agency(ies). In any event, the Parties agree to take all reasonable
action to avoid disclosure of Confidential Information except as permitted
hereunder.
 
4.3          Publicity. No written publication, news release or other written
public announcement relating to this Agreement or to the performance hereunder,
shall be made without the other Party’s written consent; provided, however, that
any disclosure which is required by stock exchange regulation or by law as
advised by the disclosing Party’s counsel may be made without the prior consent
of the other Party, provided that the other Party shall be given prompt notice
of any such legally required written disclosure and to the extent reasonably
practicable shall provide the other Party an opportunity to comment on the
proposed written disclosure prior to its disclosure or release.


Article 5
Representations, Warranties, and Covenants


5.1          Authority; No Conflict; Future Encumbrances. Tyme represents and
warrants that (i) it is duly organized and validly existing under the laws of
the state or jurisdiction of its incorporation and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
and (ii) it has taken all corporate action necessary to authorize the execution
and delivery of this Agreement and the performance of its obligations under this
Agreement. Each Party represents and warrants that (iii) this Agreement is a
legal and valid obligation of such Party, binding upon such Party and
enforceable against such Party in accordance with the terms of this Agreement,
except as enforcement may be limited by
 

7

 

 

 
applicable bankruptcy or other debtor’s rights laws and regulations; (iv) it has
the authority and right to enter into and perform this Agreement; and (v) its
execution, delivery and performance of this Agreement will not conflict in any
material fashion with the terms of any other agreement to which it is a Party or
by which it is bound.


5.2          Tyme Representations and Warranties. Tyme represents, warrants, and
covenants that during the term of this Agreement, and any period thereafter
during which Hoffman has been granted rights under any SH Patent Rights, neither
Tyme nor any Affiliate thereof shall grant any right to any Third Party which
conflicts with the rights to the SH Patent Rights granted to Hoffman hereunder.


5.3          Disclaimer of Warranties. EXCEPT AS SET FORTH IN ARTICLES 5.1 AND
5.2,, EACH PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS. IN PARTICULAR,
ANY LICENSED PRODUCTS OR LICENSED METHODS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF LICENSED PRODUCTS WILL NOT INFRINGE OR VIOLATE ANY
PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.
 
Article 6
Term and Termination


6.1          Term. Unless sooner terminated as hereinafter provided, this
Agreement shall continue in full force and effect on a Licensed
Product-by-Licensed Product basis (or Licensed Method-by-Licensed Method basis,
as the case might be) and country-by-country basis until the expiration date of
the last of the SH Patent Rights to expire.


6.2          Early Termination for Material Breach. Subject to Article 7.1
below, if either Party is in material breach of this Agreement (including
without limitation any material breach of a representation or warranty made in
this Agreement), then the other Party may deliver notice of such breach to the
breaching Party. In such notice, the non-breaching Party shall identify the
specific nature of default, require the breaching Party to cure the breach, and
state its intention to terminate the Agreement if such breach is not cured. If
the allegedly breaching Party has not cured such breach within thirty (30) days
after receipt of such notice, then the Party alleging breach will be entitled,
in addition to any other rights it may have hereunder, to terminate this License
Agreement effective immediately.


6.3          Residual Obligation Upon Termination. Termination of this Agreement
for any reason whatsoever will not release or discharge a Party from the
performance of any obligation or responsibility for any liability which may have
previously accrued and remains to be performed, paid or discharged, at the date
of such termination.
 

8

 

 



6.4          Additional Remedies. Termination of this Agreement under this
Article 6 or any other provision of this Agreement providing any right of
termination shall not be exclusive or prejudicial to any legal or equitable
rights or remedies each Party may have on account of any breach or default of
this Agreement or otherwise.
 
Article 7
Dispute Resolution


7.1          Process. The Parties shall use their best efforts to resolve by
mutual agreement any disputes, controversies or differences that may arise from,
under, out of or in connection with this License Agreement. In the event either
Party provides written notice of breach of any provision of this License
Agreement, or in the event any other dispute related to or regarding this
License Agreement arises, the Parties agree that the following sequential, three
step, process shall apply to resolve the dispute:
 
 
1.
Step 1, Meeting: Each Party will each designate one representative with
authority to settle the dispute, including, if necessary, by entering into a
further license or altering the terms of this License Agreement, and further
agree that their representatives will meet face-to-face within sixty (60) days
of a request to meet, in a mutually agreeable location in a reasonable effort to
resolve the dispute.

 
 
2.
Step 2, Mediation: In the event that the dispute is not resolved by the meeting,
or, if a Party refuses or fails to meet, either Party may request mediation, and
the Parties will mutually agree to a mediator to conduct the mediation. The
mediator will determine the schedule and logistics for the mediation.

 
 
3.
Step 3, Legal Proceedings: In the event that the dispute is not resolved by
mediation, or if a Party refuses or fails to participate in mediation, then the
Party having standing to bring an action to resolve the dispute may bring such
action in an appropriate court in the State of Delaware. The meeting and
mediation shall be conditions precedent to any liability related to or regarding
this License Agreement and neither Party shall initiate or file any litigation
against the other Party related to this License Agreement or the alleged breach
until after meeting and mediation have been carried out. In the event a Party
refuses or fails to participate in the meeting and/or mediation, their
requirements shall be deemed waived.

 
7.2          Governing Law; Jurisdiction. Resolution of all disputes arising out
of or related to this Agreement or the performance, enforcement, breach or
termination of this Agreement and any remedies relating thereto, shall be
governed by and construed under the substantive laws of the State of Delaware,
without regard to conflicts of law or choice of law rules that would provide for
application of the law of a jurisdiction outside Delaware. Subject to the
provisions of this Article 7, all disputes with respect to this Agreement shall
be brought and heard either in the Delaware state courts located in New Castle
County, Delaware, or the federal district court for the District of Delaware
located in Wilmington, Delaware. The Parties to this Agreement each consent to
the in personam jurisdiction and venue of such courts. The Parties agree that
service
 

9

 

 

 
of process upon them in any such action may be made if delivered in person, by
courier service, by telegram, by telefacsimile or by first class mail, and shall
be deemed effectively given upon receipt.
 
Article 8
Miscellaneous


8.1          Entire Agreement; Amendment. This Agreement sets forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes and terminates all prior agreements and
understandings between the Parties. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.


8.2          Bankruptcy. All rights and licenses granted under or pursuant to
any section of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the U.S. Bankruptcy
Code. The Parties shall retain and may fully exercise all of their respective
rights and elections under the U.S. Bankruptcy Code. The Parties agree that a
Party that is a licensee of such rights under this Agreement shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code, and that upon commencement of a bankruptcy proceeding by or against the
licensing Party (such Party, the “Involved Party”) under the U.S. Bankruptcy
Code, the other Party (such Party, the “Noninvolved Party”) shall be entitled to
a complete duplicate of or complete access to (as such Noninvolved Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property, provided the Noninvolved Party continues to fulfill its
payment or royalty obligations as specified herein in full. Such intellectual
property and all embodiments thereof shall be promptly delivered to the
Noninvolved Party (a) upon any such commencement of a bankruptcy proceeding upon
written request therefore by the Noninvolved Party, unless the Involved Party
elects to continue to perform all of its obligations under this Agreement or (b)
if not delivered under (a) above, upon the rejection of this Agreement by or on
behalf of the Involved Party upon written request therefor by the Noninvolved
Party. The foregoing is without prejudice to any rights the Noninvolved Party
may have arising under the U.S. Bankruptcy Code or other applicable law.


8.3          Force Majeure. Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party (such notice shall specify the nature and
extent of the force majeure event, its anticipated duration and any action being
taken to avoid or minimize its effect). Such excuse shall be continued so long
as the condition constituting force majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the Parties, including without
 

10

 

 

 
limitation, an act of God, government or regulatory acts or restrictions, change
in any standard of medical care, war, acts of terrorism, civil commotion, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of facilities or materials by fire, earthquake, flood,
storm or like catastrophe; provided, however, the payment of invoices due and
owing hereunder shall not be delayed by the Payor because of a force majeure
affecting the Payor.


8.4          Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if transmitted
by facsimile transmission (with transmission confirmed), mailed by first class
certified or registered mail, postage prepaid (which shall be deemed received by
the other Party on the fifth (5th) business day following deposit in the mail),
express delivery service with tracking (e.g., FedEx) (which shall be deemed
received by the other Party upon delivery) or personally delivered. Unless
otherwise specified in writing, the mailing addresses of the Parties shall be as
described below.

       
 For Hoffman:
Steven Hoffman
   
15 Knichel Road
   
Mahwah, New Jersey 07430
       
 For Tyme:
Tyme, Inc.
   
2711 Centerville Road, Suite 400
   
Wilmington, Delaware 19808



8.5          No Strict Construction. This Agreement has been prepared jointly
and shall not be strictly construed against either Party.


8.6          Assignment. Except as expressly provided herein, and without
limitation of the Parties’ right to license or sublicense their rights to
Licensed Products to Third Parties, as contemplated by this Agreement, neither
Party may assign or transfer (collectively “assign”) this Agreement, or any
rights or obligations under this Agreement, without the prior written consent of
the other, which consent may be withheld in the consenting Party’s discretion;
provided, however, that a Party may make such an assignment without the other
Party’s consent (i) to an Affiliate, provided that such Affiliate agrees in
writing to be bound by the terms and conditions of this Agreement and that the
assigning Party remains liable for the full and complete performance of its
obligations arising hereunder prior to such assignment; (ii) in conjunction with
a Change of Control of such Party; or (iii) in conjunction with the sale of a
Party, or all or substantially all assets of such Party related to the subject
matter of this Agreement, to, or the merger of a Party with, any Third
Party. This Agreement shall be binding upon the successors and permitted assigns
of the Parties. Any assignment or attempted assignment by either Party in
violation of the terms of this Article 8.6 shall be null and void and of no
legal effect.


8.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 

11

 

 



8.8          Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other reasonable acts, as
may be necessary or appropriate in order to carry out the purposes and intent of
this Agreement.


8.9          Severability. If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.


8.10        Ambiguities. Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.


8.11        Headings. The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.


8.12        No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time. All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
shall be cumulative and none of them shall be in limitation of any other remedy,
right, undertaking, obligation or agreement of either Party.


8.13        Relationship of the Parties. Nothing herein shall be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture or any other legal entity, between the Parties or
to constitute one Party as the agent of the other. Each Party is an independent
contractor. Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party. Neither Party shall have the authority to
bind or obligate the other Party and neither Party shall represent that it has
such authority.


8.14        No Use of Name. Except as set forth elsewhere herein, neither Party
shall use in writing the name of the other Party without the other Party’s
written consent unless such writing simply refers to the existence of this
Agreement or other information such concerning this Agreement that has been
previously publicly disclosed.


8.15        No Implied Licenses. Except as expressly and specifically provided
under this Agreement, the Parties agree that neither Party is granted any
implied rights to or under any of the other Party’s current or future patents,
trade secrets, copyrights, moral rights, trade or service marks, trade dress, or
any other intellectual property rights.


8.16        Indemnification. Hoffman will, and will require its Sublicensees to,
indemnify, hold harmless and defend Tyme and its directors, officers, employees
and agents against any and all
 

12

 

 

 
claims, suits, losses, damages, costs, fees and expenses resulting from, or
arising out of, the exercise of this license or any sublicense.
 
[Signature page to follow.]
 

13

 

 

 
In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

           
Steven Hoffman
 
Tyme, Inc.
         
/s/ Steven Hoffman
   
By: 
/s/ Michael Demurjian
     
Name: Michael Demurjian
   
Title: Vice-President
       
Date: July 10, 2014
 
Date: July 10, 2014




14

 